     Case 18-33967-bjh11 Doc 75 Filed 12/07/18                  Entered 12/07/18 15:55:22             Page 1 of 19




The following constitutes the ruling of the court and has the force and effect therein described.

                                                                 ______________________________
 Signed December 7, 2018                                         United States Bankruptcy Judge
______________________________________________________________________



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                           §
     In re:                                                §      Chapter 11
                                                           §
     Senior Care Centers, LLC, et al.,1                    §      Case No. 18-33967 (BJH)
                                                           §
                               Debtors.                    §      (Jointly Administered)

           INTERIM ORDER (I) AUTHORIZING THE USE OF CASH COLLATERAL, (II)
           GRANTING ADEQUATE PROTECTION, (III) MODIFYING THE AUTOMATIC
         STAY, (IV) SETTING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”)2 of the Debtors for entry of an interim order (this

     “Interim Order”) and findings of fact and conclusions of law (the “Findings of Fact and

     Conclusions of Law”) (i) authorizing the Debtors to use the Cash Collateral of CIBC Bank

     USA, as Administrative Agent for itself and for CIT Finance LLC, MB Financial Bank, N.A.,

     Bankers Trust Company, Wells Fargo Bank, N.A., and Compass Bank (collectively, the

     “Lenders”), (ii) granting the Administrative Agent, for the benefit of the Lenders, adequate



     1
        A list of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
     identification number, is attached hereto as Exhibit 1.
     2
       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


     66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18            Entered 12/07/18 15:55:22        Page 2 of 19



protection upon the terms set forth in this Interim Order and in any final orders, (iii) modifying

the automatic stay, (iv) scheduling a final hearing on the Motion and approving the form and

manner of notice thereof, and (v) granting such other and further relief as the Court deems just

and appropriate; the Court having reviewed the Motion and the First Day Declaration; and the

Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334(b); and the

Court having found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and

that the Debtors consented to entry of a final order under Article III of the United States

Constitution; and the Court having found that venue of this proceeding and the Motion in this

District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having determined that

the relief requested in the Motion is in the best interests of the Debtors, their estates, their

creditors, and other parties in interest; and it appearing that proper and adequate notice of the

Motion has been given, under the circumstances, and that no other or further notice is necessary;

and upon the record herein; and after due deliberation thereon; and good and sufficient cause

appearing therefor:

         IT IS ORDERED, ADJUDGED, AND DECREED THAT:

         1.    The Motion is granted on an interim basis in accordance with the terms and

conditions of this Interim Order.

         2.    Use of Cash Collateral. Subject to the terms and conditions set forth in this

Interim Order, the Debtors are, through and including the earlier of (a) forty-five (45) days from

the date of entry of this Interim Order, (b) the conclusion of the final hearing on the Debtors’ use

of Cash Collateral, or (c) termination of this Interim Order following issuance of a Termination

Notice as set forth in Paragraph 11 below, authorized pursuant to Bankruptcy Code sections 105,

361, 362, and 363, and Bankruptcy Rules 2002, 4001, 6003, and 9014 to use Cash Collateral on



                                                 2
66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18           Entered 12/07/18 15:55:22        Page 3 of 19



an interim basis. The Cash Collateral may only be used to fund the types and corresponding

amounts of itemized expenditures contained in the budget attached hereto as Exhibit 2 (the

“Budget”); provided, however, that the Debtors may use Cash Collateral in excess of the amount

designated for a particular line-item so long as the percentage of deviation of each line item

during any rolling 4-week period does not exceed ten percent (10%) (the “Variance”); and

provided further that the Debtors many not amend or modify the terms and conditions of their

use of the Cash Collateral, or amend, modify, roll-forward or replace the Budget itself, without

the prior written consent of the Administrative Agent, which may be granted or withheld in the

Administrative Agent's reasonable discretion.

         3.    Reporting. As additional protection for the Debtors’ use of Cash Collateral, the

Debtors shall allow the Administrative Agent and its respective professionals and designees

reasonable access, during normal business hours, to the premises of the Debtors in order to

conduct appraisals, analyses, and/or audits of the Prepetition Collateral, and shall otherwise

reasonably cooperate in providing any other financial information requested by the

Administrative Agent for this purpose. From and after the entry of this Interim Order, the

Debtors shall provide to the Administrative Agent on Wednesday of each week (commencing

with the second week after the Petition Date), a weekly report (the “Weekly Budget Report”)

certified by the Debtors’ chief financial officer and in the same form as the Budget indicating all

receipts received and disbursements made by the Debtors in the week ending the prior Friday

compared to the Budget and detailing any variances of more than 10% from the disbursements

and receipts in the Budget. The Debtors, and their professionals and consultants, shall be

available weekly (subject to reasonable scheduling conflicts) for a telephonic conference call

with the Administrative Agent and/or its professionals to discuss the status of the Bankruptcy



                                                3
66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18            Entered 12/07/18 15:55:22        Page 4 of 19



Cases, the results of operations and other matters pertaining to the Debtors’ facilities, including

any sale or restructuring efforts. The Administrative Agent shall have independent access to the

Debtors’ financial advisors to discuss matters relating to the Debtors, including any

contemplated sale or restructuring of the Debtors. The Debtors shall provide to the

Administrative Agent such other reports and information as the Administrative Agent may

reasonably request from time to time.

         4.    Adequate Protection; Replacement Liens. The Administrative Agent and the

Lenders are entitled, pursuant to Bankruptcy Code sections 361 and 363(e), to adequate

protection of their interests in the Prepetition Collateral, including, but not limited to, the Cash

Collateral, for any diminution in value of their interests in the Prepetition Collateral, including,

without limitation, any such diminution resulting from the Debtors’ use of Cash Collateral and

any other Prepetition Collateral and the imposition of the automatic stay pursuant to Bankruptcy

Code section 362. As security for and solely to the extent of any diminution in the value of

Prepetition Collateral from and after the Petition Date, calculated in accordance with Bankruptcy

Code section 506(a) (a “Diminution in Value”), the Administrative Agent and the Lenders are

hereby granted senior priority replacement liens upon all assets and property of the Debtors and

their estates of any kind or nature whatsoever, now existing or hereafter acquired, including,

without limitation, the Prepetition Collateral (the “Replacement Liens”), but excluding all

claims and causes of action, and the products and proceeds thereof, arising under or permitted by

Bankruptcy Code sections 502(d), 506(c), 544, 545, 547, 548, 549, and 550 and any other

avoidance claims and causes of action arising under state or federal law; provided, however, that

the Replacement Liens shall be subject and subordinate to (a) the Carve-Out (as defined below),

and (b) the Prior Senior Liens. The Replacement Liens so granted are in addition to all security



                                                 4
66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18            Entered 12/07/18 15:55:22        Page 5 of 19



interests, liens, and rights of setoff existing in favor of the Administrative Agent or the Lenders

on the Petition Date, and are and shall be valid, perfected, enforceable, and effective as of the

Petition Date without any further action of the Debtors or the Administrative Agent and without

the necessity of the execution, filing or recording of any financing statements, security

agreements, deeds of trust, or other documents, or of obtaining control agreements over bank

accounts. Notwithstanding the foregoing, the Administrative Agent is hereby authorized, but not

required, to file or record any financing statements, security agreements, deeds of trust, or other

documents in any jurisdiction or take any other action in order to validate and perfect the

Replacement Liens granted hereunder.

         5.    Adequate Protection; 507(b) Priority Claim. The Administrative Agent and the

Lenders are hereby granted an administrative claim with a priority equivalent to a claim under

Bankruptcy Code sections 364(c)(1), 503(b), and 507(b), on a dollar-for-dollar basis for and

solely to the extent of any Diminution in Value, which administrative claim shall, among other

things, have priority over all other costs and expenses of the kind specified in, or ordered

pursuant to, Bankruptcy Code sections 105, 328, 330, 331, 503(a), 503(b), 506(c), 507(a),

507(b), 546(c), 1113, and 1114 (the “Superpriority Administrative Claim”), except for

expenditures constituting the Carve-Out.

         6.    Bankruptcy Code Section 506(c) Waiver. Except as set forth in Paragraph 9

below, the entry of this Interim Order by the Court shall be a conclusive and binding

determination on all parties (a) as to the scope, extent, perfection, validity and enforceability, in

all respects, of the Administrative Agent’s and the Lenders’ security interests and liens in the

Prepetition Collateral, including, without limitation, the Cash Collateral, and (b) that such liens

and security interests shall not be subject to any claim under Bankruptcy Code section 552(b).



                                                 5
66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18           Entered 12/07/18 15:55:22        Page 6 of 19



The entry of an order by the Court approving the Cash Collateral Motion on a final basis (the

“Final Order”) shall be a conclusive and binding determination on all parties that the

Administrative Agent’s and the Lenders’ security interests in the Prepetition Collateral,

including, without limitation, the Cash Collateral, are and shall not be subject to any claim under

Bankruptcy Code section 506(c), which claims shall be deemed to be waived at that time.

         7.    Adequate Protection; Fees and Expenses. The Debtors are hereby authorized and

directed to pay the reasonable and documented fees and expenses of the Administrative Agent’s

outside legal and financial advisors in accordance with the Budget on a regular monthly basis

during these Chapter 11 Cases. The Administrative Agent shall provide copies of invoices to the

Debtors, the U.S. Trustee and any Committee appointed in the cases, each of whom shall have

ten (10) days to object to the fees and expenses sought under this paragraph. Notwithstanding the

foregoing, the Administrative Agent and the Lenders reserve their right to assert claims for the

payment of additional amounts provided for in the Credit Financing Documents, and to seek

additional or further adequate protection from the Court.

         8.    Carve-Out. The Replacement Liens and Superpriority Administrative Claim

granted hereunder shall be junior and subordinate to the following fees and expenses (the

"Carve-Out"): (a) all budgeted accrued but unpaid fees and expenses (the "Professional Fees

and Expenses") of the attorneys, accountants, or other professionals retained by the Debtors,

health care ombudsman and any statutory committee of unsecured creditors appointed in these

Chapter 11 Cases under Bankruptcy Code sections 327 or 1103(a) (the "Committee", and

collectively, the "Professionals") incurred until the earlier of (1) forty-five (45) days from the

date of entry of this Interim Order; (2) the entry of the Final Order, or (3) the delivery of a

Termination Notice; (b) Professional Fees and Expenses in the maximum amount of $150,000



                                                6
66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18             Entered 12/07/18 15:55:22         Page 7 of 19



incurred after delivery of a Termination Notice; and (c) the payment of fees pursuant to 28

U.S.C. § 1930, provided that all such fees and expenses (other than the fees referenced in (c)

herein), shall be subject to approval by a final order of the Court pursuant to Bankruptcy Code

sections 326, 328, 330, 331, or 363. Notwithstanding anything to the contrary set forth herein, no

Cash Collateral nor any portion of the Carve-Out may be used to prosecute actions, claims,

demands or causes of action against the Administrative Agent or the Lenders, or to object to or

contest in any manner, or to raise any defense in any pleading to the validity, perfection, priority,

or enforceability of the Administrative Agent's or the Lenders' liens and security interests against

the Prepetition Collateral or the Replacement Liens; provided, however, that the Cash Collateral

may be used by the Committee and its professionals, to the extent provided in the Budget, to

perform due diligence with respect to the validity, perfection priority or enforceability of the

Administrative Agent's liens and security interests against the Prepetition Collateral or the

Replacement Liens. The Debtors and the Lender intend to seek a Final Order which shall

contain a conclusive and binding determination on all parties that except for the Carve-Out, no

costs or expenses of administration shall be imposed against the Administrative Agent or the

Lenders or the Prepetition Collateral, including, without limitation, the Cash Collateral, under

Bankruptcy Code sections 105 or 506(c), or otherwise.

         9.    Parties in Interest Bound.

               a.      The admissions and stipulations contained in Paragraphs C and D of the
                       Findings of Fact and Conclusion of Law shall be binding on the Debtors
                       under all circumstances and shall be binding upon all other parties-in-
                       interest, including, without limitation, any Committee and any Chapter 7
                       or Chapter 11 trustee that may be appointed or elected on behalf of the
                       Debtors’ estates, except to the extent that (i) a party-in-interest has filed an
                       adversary proceeding or contested matter challenging the validity,
                       enforceability or priority of the Prepetition Obligations or the liens on the
                       Prepetition Collateral in respect thereof, or otherwise asserting any claims
                       or causes of action against the Administrative Agent or the Lenders on


                                                  7
66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18           Entered 12/07/18 15:55:22        Page 8 of 19



                      behalf of the Debtors’ estates, no later than the date that is sixty (60) days
                      from the date of the appointment of a Committee (the “Challenge
                      Deadline”), and (ii) the Court rules in favor of the plaintiff in any such
                      timely filed adversary proceeding or contested matter. If any such
                      adversary proceeding or contested matter is timely commenced as of the
                      Challenge Deadline, the admissions contained in this Interim Order shall
                      nonetheless remain binding and preclusive (as provided in this paragraph)
                      except to the extent that such acknowledgments and agreements are
                      expressly challenged in such adversary proceeding or contested matter.

               b.     If no such adversary proceeding or contested matter is commenced as of
                      the Challenge Deadline, then (i) the Prepetition Obligations shall
                      constitute allowed secured claims, not subject to subordination (other than
                      as set forth herein with respect to the Carve-Out and the Prior Senior
                      Liens), or avoidance, for all purposes in these Chapter 11 cases and any
                      subsequent Chapter 7 case, (ii) the liens securing the Prepetition
                      Obligations on the Prepetition Collateral shall be deemed legal, valid,
                      binding, duly authorized, perfected, not subject to defense, counterclaim,
                      recharacterization, offset of any kind, or subordination, other than as set
                      forth herein, and otherwise unavoidable, (iii) the Prepetition Obligations,
                      the liens on the Prepetition Collateral, and the Replacement Liens shall not
                      be subject to any other or further challenge by any party-in-interest
                      seeking to exercise the rights of the Debtors’ estates, including, without
                      limitation, any successor thereto, and (iv) the Administrative Agent and
                      the Lenders shall be deemed released from any and all rights, claims,
                      causes of action and liabilities arising from or in connection with the
                      Prepetition Obligations, the Prepetition Collateral, the Credit Facility
                      Documents and/or the extension of credit or other financial
                      accommodations thereunder or with respect thereto.

         10.   Events of Default. Each of the following shall constitute an event of default

(“Event of Default”) with respect to the Debtors’ authorization to use Cash Collateral hereunder,

unless otherwise waived in writing by the Administrative Agent:

               a.     entry of an order converting any of these Chapter 11 cases to a case under
                      Chapter 7 of the Bankruptcy Code;

               b.     entry of an order dismissing any of these Chapter 11 cases;

               c.     entry of an order appointing or directing the election of a trustee or an
                      examiner with expanded powers for any of the Debtors under Bankruptcy
                      Code sections 1104 or 1106(b);

               d.     without the prior written consent of the Administrative Agent, the entry of
                      any order (or other judicial action which has the effect of) amending,

                                                8
66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18           Entered 12/07/18 15:55:22       Page 9 of 19



                      reversing, supplementing, staying the effectiveness of, vacating, or
                      otherwise modifying this Interim Order;

               e.     any of the Debtors uses Cash Collateral for any purpose or in a manner
                      other than as permitted in this Interim Order and in the Budget or
                      otherwise fails to comply with any term of this Interim Order;

               f.     entry of an order by the Bankruptcy Court authorizing relief from stay by
                      any person (other than the Administrative Agent or the Lenders) on or
                      with respect to all or any portion of the Prepetition Collateral with a value
                      in excess of $50,000;

               g.     the filing by any of the Debtors of any pleading objecting to or seeking to
                      challenge the Administrative Agent’s or the Lenders’ claims with respect
                      to the Prepetition Obligations or the Administrative Agent’s lien upon
                      Cash Collateral or the Prepetition Collateral or otherwise asserting rights,
                      claims or causes of action against the Administrative Agent or the Lenders
                      with respect to the Prepetition Obligations;

               h.     the filing by any of the Debtors of any debtor-in-possession financing
                      pleadings or any documents pertaining to a debtor-in-possession financing
                      not acceptable to and supported by the Administrative Agent;

               i.     the filing by any of the Debtors of any bid procedure and/or sale
                      documents relating to the sale of the Prepetition Collateral, postpetition
                      collateral subject to the Replacement Lien, and/or Cash Collateral not
                      acceptable to and supported by the Administrative Agent; or

               j.     any of the Debtors voluntarily or involuntarily dissolves or is dissolved,
                      liquidates or is liquidated or ceases the operation of any material portion
                      of its business.

         11.   Termination Notice. Immediately upon the occurrence or existence of an Event of

Default, the Administrative Agent shall be authorized to issue a notice (a “Termination Notice”)

thereof which will be filed with the Court with copies to the Debtors, their counsel, counsel to

any Committee and the U.S. Trustee, which Termination Notice may be delivered by electronic

mail. The court will consider such Termination Notice on an expedited basis.

         12.   Failure of Adequate Protection. Nothing herein shall constitute a waiver, release

or modification of the rights of the Administrative Agent or the Lenders to assert a claim under

Bankruptcy Code sections 364(c) and 507(b).


                                                9
66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18             Entered 12/07/18 15:55:22       Page 10 of 19



         13.   Automatic Stay. The automatic stay under Bankruptcy Code section 362(a) shall

be, and it hereby is, vacated and modified to the extent necessary to permit (i) the Administrative

Agent and the Lenders to receive and apply payments made pursuant to this Interim Order in

accordance with the terms and provisions of this Interim Order and the Budget, and (ii) to permit

the Administrative Agent to send the Termination Notice (as defined herein) and to exercise any

rights and remedies or other action authorized or contemplated by this Interim Order, subject to

the terms and conditions contained herein.

         14.   Deemed Request for Stay Relief. This Interim Order shall be deemed to constitute

a request by the Administrative Agent and the Lenders for relief from the automatic stay with

respect to the Prepetition Collateral (but solely to the extent provided by this Interim Order), for

adequate protection for the use of Cash Collateral as of the Petition Date, and shall suffice for all

purposes of Bankruptcy Code section 507(b).

         15.   CMS Reservation of Rights. Nothing in this Order shall restrain, limit or impact

any action by the U.S. Department of Health & Human Services, the Centers for Medicare and

Medicaid Services or Medicare Administrative Contractors to implement the Medicare

program. Nothing contained herein shall affect, modify or impair any governmental unit’s

recoupment or setoff rights, claims, or defenses. Nothing contained in this Order should be

construed to affect the exclusive jurisdiction of the U.S. Department of Health & Human

Services to adjudicate and pay Medicare claims in the ordinary course.

         16.   No Duty to Monitor Compliance. The Administrative Agent may assume that the

Debtors will comply with all terms and conditions of this Interim Order and the Budget and shall

not (a) be obligated to ensure or monitor the Debtors’ compliance with any financial covenants,

formulae or other terms and conditions of this Interim Order or the Credit Facility Documents,



                                                 10
66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18             Entered 12/07/18 15:55:22        Page 11 of 19



(b) be obligated to pay (directly or indirectly from Cash Collateral or otherwise) any expenses

incurred or authorized to be incurred pursuant to this Interim Order or in connection with the

operation of the Debtors’ businesses, or (c) be obligated to ensure or monitor that Cash Collateral

exists to pay such expenses.

         17.   No Waiver. The failure of the Administrative Agent or the Lenders to seek relief

or otherwise exercise their rights and remedies under this Interim Order or the Credit Facility

Documents, as applicable, shall not constitute a waiver of any of Administrative Agent’s or

Lenders’ rights hereunder, thereunder or otherwise.

         18.   No Third Party Rights. Except as explicitly provided for herein, this Interim Order

does not create any rights for the benefit of any third party, creditor, equity holders or any direct,

indirect or incidental beneficiary.

         19.   Section 552(b). In light of their agreement to subordinate their liens and

superpriority claims to the Carve-Out, the Debtors and the Lender intend that the Final Order

shall provide that the Administrative Agent and the Lenders shall be entitled to all of the rights

and benefits of Bankruptcy Code section 552(b), and the “equities of the case” exception under

Bankruptcy Code section 552(b) shall not apply to the Administrative Agent or the Lenders with

respect to products and proceeds of any of the Prepetition Collateral.

         20.   Effect of Order. This Interim Order shall be effective upon its entry and not

subject to any stay (notwithstanding anything to the contrary contained in the Bankruptcy Rules,

including Bankruptcy Rule 4001(a)(3)). The provisions of this Interim Order and any actions

taken pursuant hereto shall survive the entry of any order which may be entered (a) confirming

any plan of reorganization; (b) dismissing any one of these Chapter 11 cases; (c) converting any

one of these Chapter 11 cases to any other chapter under the Bankruptcy Code; (d) withdrawing



                                                 11
66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18                Entered 12/07/18 15:55:22         Page 12 of 19



of the reference of any one of these Chapter 11 cases from the Court; and (e) providing for

abstention from handling or retaining of jurisdiction of any one of these Chapter 11 cases in the

Court.

         21.    Amendments and Waivers. Any amendment, modification, supplement or waiver

of any provision in this Interim Order shall be in writing, signed by the Debtors and the

Administrative Agent, and approved by the Court on appropriate notice by the Debtors.

         22.    The Administrative Agent Not in Control of Debtors’ Operations. With respect to

the Debtors’ use of Cash Collateral pursuant to this Interim Order and any subsequent interim or

final order, or any actions reasonably related to this Interim Order, the Motion or the Credit

Facility Documents, neither the Administrative Agent, nor its respective agents, employees,

attorneys or representatives, shall have any liability to any third party (including creditors of the

Debtors) and shall not be deemed to be in control of the Debtors’ operations or to be acting as a

“responsible person” or “owner or operator” with respect to the operation or management of the

Debtors.

         23.    Order Governs. In the event of any inconsistency between the provisions of this

Interim Order and the Motion, the provisions of this Interim Order shall govern.

         24.    CCP Adequate Protection. For purposes of this Interim Order only, subject to that

certain Second Amended and Restated Intercreditor Agreement dated April 28, 2017, and subject

to the rights and defenses of the Debtors and the Lender, as adequate protection for Debtors’ use

of CCP Landlords’3 cash collateral (as such term is defined in 11 USC § 363(a)), (i) Debtors

hereby grant to CCP Landlords replacement liens and security interests in those certain assets of


3
 “CCP Landlords” means, collectively, Sabra Health Care REIT, Inc., Sabra Texas Holdings, L.P., Sabra Texas
Holdings II, L.P., CCP Pilgrim Manor 7610 LLC, CCP Spring Lake 7611 LLC, CCP Bradford 7612 LLC, CCP
Guest House 7613 LLC, CCP Alpine 7614 LLC, CCP Colonial Oaks 7615 LLC, CCP Shreveport Manor 7616 LLC,
CCP Booker T. Washington 7617 LLC, and CCP Finance I LLC.

                                                    12
66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18             Entered 12/07/18 15:55:22       Page 13 of 19



Debtors described as CCP Landlords’ collateral in the pre-petition loan documents and leases

existing among CCP Landlords and Debtors to the extent valid, effective and perfected as of the

Petition Date; and (ii) Debtors hereby grant to CCP Landlords replacement security interests and

liens in any assets of Debtors’ estate acquired on or after the Petition Date (including postpetition

accounts receivables) in which CCP Landlords would have had a valid, effective and perfected

lien or security interest (collectively, the “Adequate Protection Liens”).

         25.   Second Interim Hearing. The Second Interim Hearing on the Motion will be

scheduled for December 27, 2018, at 1:00 p.m. CST (the “Final Hearing”). The Debtors will

provide notice of the Final Hearing by first class mail to (a) counsel for the Administrative

Agent, (b) counsel for the Committee, (c) the Office of the United States Trustee, (d) all parties

who have filed requests for notice under Bankruptcy Rule 2002, (e) the holders of the forty (40)

largest unsecured claims against the Debtors on a consolidated basis, and (g) such other parties

as this Court may order. Any party wishing to object to the relief granted herein being granted on

a permanent basis shall file such objection with the Court, together with proof of service thereof,

and served upon: (a) counsel for the Debtors; (b) counsel for the Administrative Agent; (c)

counsel for any Committee; and (d) the Office of the United States Trustee, so as to be received

no later than December 19, 2018 at 4:00 p.m. CST (the “Objection Deadline”). If no objections

are filed and served on or before the Objection Deadline, at the Final Hearing, the Court may

enter a final order permitting the use of Cash Collateral by the Debtor.


                                       ###End of Order###




                                                 13
66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18     Entered 12/07/18 15:55:22   Page 14 of 19



Ordered submitted by:


POLSINELLI PC

/s/     Trey A. Monsour
Trey A. Monsour
State Bar No. 14277200
Polsinelli PC
2950 N. Harwood, Suite 2100
Dallas, Texas 75201
Telephone: (214) 397-0030
Facsimile: (214) 397-0033
tmonsour@polsinelli.com

-and-

Jeremy R. Johnson (Pro Hac Vice Pending)
600 3rd Avenue, 42nd Floor
New York, New York 10016
Telephone: (212) 684-0199
Facsimile: (212) 684-0197
jeremy.johnson@polsinelli.com

Proposed Counsel to the Debtors and Debtors
in Possession




66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18     Entered 12/07/18 15:55:22   Page 15 of 19



                                       Exhibit 1

                                 (Sorted Alphabetically)

#      Debtor Name                                           Case No.          EIN
1.     Alief SCC LLC                                         18-33987          0523
2.     Bandera SCC LLC                                       18-33989          0617
3.     Baytown SCC LLC                                       18-33992          0778
4.     Beltline SCC LLC                                      18-33996          7264
5.     Booker SCC LLC                                        18-33999          0967
6.     Bossier SCC LLC                                       18-34003          2017
7.     Bradford SCC LLC                                      18-34004          9535
8.     Brinker SCC LLC                                       18-34005          7304
9.     Brownwood SCC LLC                                     18-33968          0677
10.    Capitol SCC LLC                                       18-34006          1750
11.    CapWest-Texas LLC                                     18-34008          4897
12.    Cedar Bayou SCC LLC                                   18-34010          8889
13.    Clear Brook SCC LLC                                   18-34012          1877
14.    Colonial SCC LLC                                      18-34014          4385
15.    Community SCC LLC                                     18-33969          7951
16.    Corpus Christi SCC LLC                                18-34016          9807
17.    Crestwood SCC LLC                                     18-34017          7349
18.    Crowley SCC LLC                                       18-33970          6697
19.    CTLTC Real Estate, LLC                                18-34018          0202
20.    Fairpark SCC LLC                                      18-34020          7381
21.    Gamble Hospice Care Central LLC                       18-34022          6688
22.    Gamble Hospice Care Northeast LLC                     18-34025          6661
23.    Gamble Hospice Care Northwest LLC                     18-34027          2044
24.    Gamble Hospice Care of Cenla LLC                      18-34029          4510
25.    Green Oaks SCC LLC                                    18-33971          7218
26.    Harbor Lakes SCC LLC                                  18-33972          7299
27.    Harden HUD Holdco LLC                                 18-34032          1502
28.    Harden Non-HUD Holdco LLC                             18-34035          3391
29.    Harden Pharmacy LLC                                   18-34036          1995
30.    Hearthstone SCC LLC                                   18-34037          9154
31.    Hewitt SCC LLC                                        18-33973          7237
32.    HG SCC LLC                                            18-34040          7415
33.    Hill Country SCC LLC                                  18-34043          4199
34.    Holland SCC LLC                                       18-33974          1427
35.    Hunters Pond SCC LLC                                  18-34045          2886
36.    Jacksonville SCC LLC                                  18-34046          4216
37.    La Hacienda SCC LLC                                   18-34049          1074
38.    Lakepointe SCC LLC                                    18-34050          7457
39.    Major Timbers LLC                                     18-34052          7477
40.    Marlandwood East SCC LLC                              18-34054          1871


66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18       Entered 12/07/18 15:55:22   Page 16 of 19



#      Debtor Name                                             Case No.          EIN
41.    Marlandwood West SCC LLC                                18-34058          2192
42.    Meadow Creek SCC LLC                                    18-34064          9278
43.    Midland SCC LLC                                         18-34065          4231
44.    Mill Forest Road SCC LLC                                18-34066          5137
45.    Mission SCC LLC                                         18-33975          8086
46.    Mullican SCC LLC                                        18-34067          7499
47.    Mystic Park SCC LLC                                     18-34068          1898
48.    Normandie SCC LLC                                       18-34069          1542
49.    Onion Creek SCC LLC                                     18-34070          7425
50.    Park Bend SCC LLC                                       18-34071          9410
51.    Pasadena SCC LLC                                        18-34072          1694
52.    Pecan Tree SCC LLC                                      18-34073          4241
53.    Pecan Valley SCC LLC                                    18-34074          9585
54.    Pleasantmanor SCC LLC                                   18-34075          7536
55.    PM Management - Allen NC LLC                            18-34076          4961
56.    PM Management - Babcock NC LLC                          18-34077          7829
57.    PM Management - Cedar Park NC LLC                       18-34078          1050
58.    PM Management - Corpus Christi NC II LLC                18-34079          5231
59.    PM Management - Corpus Christi NC III LLC               18-34080          5129
60.    PM Management - Corsicana NC II LLC                     18-34081          9281
61.    PM Management - Corsicana NC III LLC                    18-34082          9353
62.    PM Management - Corsicana NC LLC                        18-34083          1333
63.    PM Management - Denison NC LLC                          18-34084          5022
64.    PM Management - El Paso I NC LLC                        18-34085          2965
65.    PM Management - Fredericksburg NC LLC                   18-34086          0599
66.    PM Management - Frisco NC LLC                           18-34087          5082
67.    PM Management - Garland NC LLC                          18-33979          5137
68.    PM Management - Golden Triangle NC I LLC                18-33980          9478
69.    PM Management - Golden Triangle NC II LLC               18-33981          9536
70.    PM Management - Golden Triangle NC III LLC              18-33982          9597
71.    PM Management - Golden Triangle NC IV LLC               18-33983          9654
72.    PM Management - Killeen I NC LLC                        18-33984          3105
73.    PM Management - Killeen II NC LLC                       18-33985          3179
74.    PM Management - Killeen III NC LLC                      18-33986          3245
75.    PM Management - Lewisville NC LLC                       18-33988          5296
76.    PM Management - New Braunfels NC LLC                    18-33990          6293
77.    PM Management - Park Valley NC LLC                      18-33991          7186
78.    PM Management - Pflugerville AL LLC                     18-33993          4007
79.    PM Management - Portland AL LLC                         18-33994          5018
80.    PM Management - Portland NC LLC                         18-33995          4928
81.    PM Management - Round Rock AL LLC                       18-33997          5304
82.    PM Management - San Antonio NC LLC                      18-33998          1216
83.    Presidential SCC LLC                                    18-34000          1913
84.    Redoak SCC LLC                                          18-33976          7569

                                            2
66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18        Entered 12/07/18 15:55:22   Page 17 of 19



#      Debtor Name                                              Case No.          EIN
85.    Riverside SCC LLC                                        18-34001          1889
86.    Round Rock SCC LLC                                       18-34002          8936
87.    Rowlett SCC LLC                                          18-34007          7606
88.    Ruston SCC LLC                                           18-34009          0242
89.    RW SCC LLC                                               18-34011          7631
90.    Sagebrook SCC LLC                                        18-34013          9571
91.    San Angelo SCC LLC                                       18-34015          4254
92.    SCC Edinburg LLC                                         18-34019          1195
93.    SCC Hospice Holdco LLC                                   18-34021          3166
94.    SCC Senior Care Investments LLC                          18-34023          4123
95.    SCC Socorro LLC                                          18-34024          5459
96.    Senior Care Center Management II LLC                     18-34026          1280
97.    Senior Care Center Management LLC                        18-34028          7811
98.    Senior Care Centers Home Health, LLC                     18-34030          1931
99.    Senior Care Centers LLC                                  18-33967          8550
100.   Senior Rehab Solutions LLC                               18-34031          4829
101.   Senior Rehab Solutions North Louisiana LLC               18-34033          1690
102.   Shreveport SCC LLC                                       18-34034          1659
103.   Solutions 2 Wellness LLC                                 18-34038          4065
104.   South Oaks SCC LLC                                       18-34039          8002
105.   Springlake ALF SCC LLC                                   18-34041          2436
106.   Springlake SCC LLC                                       18-34042          9102
107.   Stallings Court SCC LLC                                  18-33977          7393
108.   Stonebridge SCC LLC                                      18-34044          9234
109.   Stonegate SCC LLC                                        18-33978          3005
110.   Summer Regency SCC LLC                                   18-34047          7782
111.   TRISUN Healthcare LLC                                    18-34048          2497
112.   Valley Grande SCC LLC                                    18-34051          1341
113.   Vintage SCC LLC                                          18-34053          7710
114.   West Oaks SCC LLC                                        18-34055          9535
115.   Western Hills SCC LLC                                    18-34056          1922
116.   Weston Inn SCC LLC                                       18-34057          7871
117.   Westover Hills SCC LLC                                   18-34059          3303
118.   Whitesboro SCC LLC                                       18-34060          7745
119.   Windcrest SCC LLC                                        18-34061          9541
120.   Windmill SCC LLC                                         18-34062          8067
121.   Wurzbach SCC LLC                                         18-34063          9920




                                             3
66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18   Entered 12/07/18 15:55:22   Page 18 of 19



                                     Exhibit 2

                                      Budget




66364803.10
Case 18-33967-bjh11 Doc 75 Filed 12/07/18   Entered 12/07/18 15:55:22   Page 19 of 19
